Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 19 April 2017. It is noted, however, that applicant has not filed a certified copy of the JP 2017-082460 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2022 has been considered by the examiner.

Status of Claims
Claims 1 and 3-15 are allowed.

Response to Arguments
Applicant’s arguments, see page 11 of the remarks, filed 14 February 2022, with respect to the rejections of claims 1 and 15 under 35 USC 102 have been fully considered and are persuasive.  The rejections of claims 1 and 2-15 under 35 USC 102 and 103 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1 and 3-15 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a medical observation device comprising a holding section configured as a balance arm provided with a counterweight, when the base section is viewed from an upper side of the medical observation device, the base section has a first area inside a movable range of the counterweight and a second area outside the movable range of the counterweight on an upper surface of the base section, the base end of the holding section is connected to the base section at a location in the first area on the upper surface of the base section, and the operation section is arranged at another location in the second area on the upper surface of the base section, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 3-14 are allowable over the cited art of record for at least the reason that the claims depend from an allowable claim.
Claim 15 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a medical observation system comprising a medical observation device that includes a holding section configured as a balance arm provided with a counterweight, when the base section is viewed from an upper side of the medical observation device, the base section has a first area inside a movable range of the counterweight and a second area outside the movable range of the counterweight on an upper surface of the base section, the base end of the holding section is connected to the base section at a location in the first area on the upper surface of the base section, and the operation section is arranged at another location in the second area on the upper surface of the base section, as generally set forth in claim 15, the device including the totality of the particular limitations recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spetzler et al. (US 2007/0165302) discloses a medical observation device comprising a microscope, a holding section, a base section, and an operation section provided at the base section, wherein the holding section is configured as a balance arm provided with a counter weight (see Fig. 1). However, Spetzler does not disclose that the base end of the holding section is connected to the base section at a location in the first area on the upper surface of the base section and the operation section is arranged at another location in the second area on the upper surface of the base section. The examiner notes that Fig. 1 of Spetzler appears to show the same or similar device as illustrated in Fig. 1 of Randolph et al. (US 2005/0041282), of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B/             Examiner, Art Unit 2872

                                                                                                                                                                                           /Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/5/2022